            Case 1:18-cv-11819-RA Document 18-2 Filed 05/30/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BRIAN COLEMAN ,
                                                                   Docket No.:
       Plaintiff(s)                                                1:18CV11819-RA

-against-                                                          DECLARATION
                                                                   IN SUPPORT
THE CITY OF NEW YORK, DOLLAR TREE STORE 4925,
DOLLAR TREE STORES, INC., DOLLAR TREE STORE
MANAGEMENT INC., NEW YORK CITY POLICE
OFFICERS: JOHANNY BEISSEL SHIELD 7587, AND
OFFICERS JOHN AND JANE DOE #S 1 -10, THE NAMES
BEING FICTITIOUS AND PRESENTLY UNKNOWN, IN
THEIR INDIVIDUAL AND OFFICIAL CAPACITIES AS
EMPLOYEES OF THE CITY OF NEW YORK POLICE
DEPARTMENT, DOLLAR TREE STORE 4925 AND/OR
DOLLAR TREE STORES, INC. AND/OR DOLLAR TREE
STORE MANAGEMENT EMPLOYEES: ALEXANDER
ETSEYOTSE AND SECURITY GUARDS JOHN AND JANE
DOE #S 1 -10, THE NAMES BEING FICTITIOUS AND
PRESENTLY UNKNOWN, IN THEIR INDIVIDUAL AND
OFFICIAL CAPACITIES AS EMPLOYEES OF DOLLAR
TREE STORE 4925 AND/OR DOLLAR TREE STORES, INC.
AND/OR DOLLAR TREE STORE MANAGEMENT,

       Defendant(s)

       ALLEN KOHN, an attorney duly admitted to practice law before this Court declares

under the penalty of perjury the following to be true:

                1)     I am an associate with Mintzer, Sarowitz, Zeris Ledva & Meyers, LLP,

attorneys for Defendant Dollar Tree Store, Inc. i/s/h/a Dollar Tree Store Management Inc. and

Alexander Etseyotse (“Dollar Tree Defendants”).

                2)     I am fully familiar with the facts and circumstances surrounding this case

and submit this Declaration in support of a motion pursuant to Fed. R. Civ. P 12(c) dismissing

the Complaint against Dollar Tree Defendants.



                                                 1
         Case 1:18-cv-11819-RA Document 18-2 Filed 05/30/19 Page 2 of 2



               3)      On December 17, 2018, Plaintiff filed the Complaint attached hereto as

Exhibit A.

               4)      On December 18, 2018 Plaintiff filed the Complaint attached hereto as

Exhibit B.

               5)      On January 2, 2019 Plaintiff filed the Complaint attached hereto as Exhibit

C.

               6)      On March 04, 2019 Dollar Tree Defendants filed the Answer attached

hereto as Exhibit D.

Dated: New York, New York
       April 12, 2019


                                              /s/ Allen Kohn
                                                      ALLEN KOHN




                                                2
